1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 27, 2021 has been entered.

3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3,6-7,16-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As to Claim 1, the phrase “biasing a first contact pair of the bridge sensor at least two times in a first direction and at least one time in a second direction 
The primary issue here is that, in light of the disclosure, it is the error detection device that performs and/or causes all of the above claim features, but where applicant does not reasonably disclose a single device that is capable of performing all of the claim features. Applicant does not disclose for example any processing element of the error detection device that is capable of performing the claimed combining. Applicant does not 
Paragraph [65] does explain that the error detection device 200 may include multiplexers to control the switching circuit 120 to bias the contact pair, but because applicant does not reasonably disclose what the error detection device is, it cannot be reasonably ascertained how applicant biases. For example, applicant may simply use one source to generate current which is in turn then applied via the multiplexers to the switching circuit, or applicant may use a different and more complex arrangement. Because applicant does not reasonably disclose what the error detection device is, how the device serves to bias as claimed cannot be reasonably identified.
Applicant states in paragraph [65] that the error detection device (200) is adapted for measuring an output signal. To that end, the Examiner acknowledges that switching circuit (120) that applicant has and which can be seen in Figure 1. However, switches alone cannot measure a signal, and applicant’s disclosure is effectively silent on any other structure or steps. The specification makes mention to certain features, such as in paragraph [53] 
However, none of the above disclosure provides a sufficient explanation as to how the error detection device performs any measuring. The disclosure is completely silent as to what type of device the error detection is, such as whether it is a microprocessor or analog circuit. The above disclosed multiplexers are not a measuring circuit and thus cannot perform the claimed feature. Further, even if they could, applicant does not reasonably demonstrate how such multiplexers are implement in the disclosure and in the error detection device such that the error detection device can perform the claimed measuring.
Applicant makes reference to digitizing and amplifying the output signal, as noted above, but applicant does not provide any reasonable explanation as to how applicant is implementing this claim feature. Applicant does not show 
As such, the above claim phrase lacks proper written description because applicant does not reasonably demonstrate how the error detection device operates to perform the claimed measurement.
Applicant states in paragraph [68] that the error detection device (200) is adapted for combining the output measurements to obtain an output value which is indicative for an error in the bridge sensor. The Examiner further acknowledges the formulas that applicant discloses, such as the formula in paragraph [84]. However, the formulas alone cannot combine the above noted output measurements as they must be implemented in some manner, but applicant does not reasonably demonstrate what the error detection device is or how it implements the claimed formulas. The disclosure is completely silent as to any structure that would be allow the error detection device to implement the claimed formulas.
As to the phrase “measuring of the output signal is done by sampling the output signal,” the disclosure is 
As to Claim 3, the phrase “changes between consecutive output measurements or the output measurements, which are obtained when biasing the first contact pair, are related to the corresponding time interval between the consecutive output measurements when combining the output measurements” on lines 1-4 lacks proper written description. The issue here, which is similar and thus incorporates the above rejection of claim 1 directed towards the combining feature, is that the original disclosure does not explain how any circuit or structural feature in the claim relates the changes in consecutive measurements to a corresponding time interval when combining the output measurements. The Examiner acknowledges the formulas in paragraphs [89] and [90], but these formulas do not explain how they are implemented, and the disclosure is completely silent on any 
As to Claims 2,6-7,16-30, these claims stand rejected for incorporating and reciting the above rejected subject matter of their respective parent claim(s) and therefore stand rejected for the same reasons.
	Applicant is requested to specifically point out where support can be found in the original disclosure for each method step as claimed in claims 1-3,6-7 and newly added claims 16-30 instead of pointing to all different paragraphs as stated in section I (or II for cl. 1) of the Remark.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY M PATIDAR whose telephone number is (571)272-2265. The examiner can normally be reached M-F-Between 8-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAY PATIDAR/Primary Examiner, Art Unit 2858